DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent August 12, 20218, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 8, and 15 is/are in independent form.  Claim(s) 1, 8, and 15 is/are currently amended; claim(s) 3, 9-12, 14, and 16-20 is/are previously presented; claim(s) 2, 4-7, and 13 is/are original.

Response to Arguments
Applicant’s arguments, see page 9 lines 17-20, filed August 12, 2021, with respect to claim 1 have been fully considered and are persuasive.  The objection to claim 1 has been withdrawn. 
Applicant's arguments filed August 12, 2021 have been fully considered but they are not persuasive.  Despite that the Examiner’s Interview Summary suggests that US 2020/0162531 A1 (“Gregory”) is not in the field of natural language processing, upon further review of the Gregory reference, it is clear that Gregory is intended for information retrieval of multimedia documents, including text.  Hence, Gregory teaches the amended limitations that are in the same field as the primary reference:
“re-ranking the aggregated passages to form ranked aggregated passages, wherein the ranking is based on a second score (Gregory Para [0060]: re-ranking the top-N-result rankings by a cross-product adjustment) that indicates a likelihood that each of the ranked aggregated passages directly answers the received query (Gregory Para [00111]: the cross-product adjustment used for ranking indicates a Bayesian probability of a relevant response from a generic user), the second score based on key-features (Gregory Para [0058]: the ranking in Para [0059]-[0060] is based on features) identified between the received query and the extracted passages (Gregory Para [0058]: the features are identified from a document that are retrieved from search queries).”
Therefore, the rejection under 35 U.S.C. § 103 is not withdrawn and the rejection and the field of the motivation to combine references has been updated in view of the claim amendments.

Claim Objections
Claim 15-20 is objected to because of the following informalities:  Claim 15 recites “a plurality top-ranked aggregated passages.”  However, this appears to be a typographical error.  For the purpose of examination, the presumed phrase intended is “a plurality of top-ranked aggregated passages.”  Claims 16-20 are also objected to because they depend from claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0078102 A1 (“Crouch”) in view of US 2020/0162531 A1 (“Gregory”).

As to claim 1, Crouch teaches a computer implemented method (Crouch Figure 2, element 200) comprising:
identifying, at a server, a corpus of electronic objects for passage extraction (Crouch Para [0024]: identifying a knowledge base of documents for passage indexing and annotation);
extracting passages from each identified electronic object (Crouch Para [0024]: extracting an annotated passage index from each document);
receiving, at the server, a query from a client computing device (Crouch Para [0033]: receiving a query);
ranking extracted passages in each of the electronic objects based on a score that indicates a likelihood that each of the extracted passages directly answers the received query to produce top-ranked passages (Crouch Para [0045]: ranking extracted passages from the documents based the query to produce passages that have a high probability to match against the search query for the documents);
… selecting at least one top-ranked passage from the ranked aggregated passages (Crouch Para [0049]: selecting the answer to the question);
generating, by the server, in an electronic format suitable for display on a display of the client computing device, a caption corresponding to the at least one top-ranked passage (Crouch Para [0049]: returning the answer to the question).
However, Crouch does not teach:
aggregating the top-ranked passages of each electronic object to form aggregated passages; 
re-ranking the aggregated passages to form ranked aggregated passages, wherein the re-ranking is based on a second score that indicates a likelihood that each of the ranked aggregated passages directly answers the received query, the second score based on key-features identified between the received query and the extracted passages;
Nevertheless, Gregory teaches:
aggregating the top-ranked passages of each electronic object to form aggregated passages (Gregory Para [0058]-[0059]: aggregating the top N results from multiple sources to form aggregated results in an aggregator); 
re-ranking the aggregated passages to form ranked aggregated passages, wherein the ranking is based on a second score (Gregory Para [0060]: re-ranking the top-N-result rankings by a cross-product adjustment) that (Gregory Para [00111]: the cross-product adjustment used for ranking indicates a Bayesian probability of a relevant response from a generic user), the second score based on key-features (Gregory Para [0058]: the ranking in Para [0059]-[0060] is based on features) identified between the received query and the extracted passages (Gregory Para [0058]: the features are identified from a document that are retrieved from search queries); 
Crouch and Gregory are in the same field of information retrieval of multimedia documents.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crouch to include the teachings of Gregory because the dual ranking steps enforces diversity of results (See Abstract of the Gregory reference).

As to claim 2, Crouch as modified by Gregory teaches the computer implemented method of claim 1, wherein the electronic objects are one of emails (this element is one element of several listed in the alternative and therefore does not need to be mapped), web pages (Crouch Para [0073]: documents that are web pages), images (Crouch Para [0051]: images), audio files (this alternative element does not need to be mapped), videos (this alternative element does not need to be mapped), or documents (Crouch Para [0073]: documents).

(Crouch Para [0049]: parsing the passage results to form portions of the passage results based on natural language processing to form the top portion of the results that answer a question) comprises:
parsing the query to determine query information (Crouch Para [0049]: parsing the query information using a Natural-Language-Understanding engine), wherein the query information comprises at least one of:
a query semantic meaning (Crouch Para [0049]: the Natural-Language-Understanding engine identifies semantic identifiers);
query keywords (Crouch Para [0049]: the Natural-Language-Understanding engine identifies words); and
query entities (this element is claimed in the alternative and does not need to be mapped);
parsing each of the extracted passages to determine passage information (Crouch Para [0049]: the Natural-Language-Understanding engine processes the document passages using the parsed query information), wherein the passage information comprises at least one of:
a passage semantic meaning (Crouch Para [0049]: processing the passages to identify natural language identifiers such as semantic relations);
passage keywords (Crouch Para [0049]: processing the passages to identify natural language identifiers); and
(this element is claimed in the alternative and does not need to be mapped); and
generating a machine learning passage ranking model with a variety of semantic features (Crouch Para [0049]: generating the capabilities of the Natural-Language-Understanding engine to map the intent identifiers of the identified search query to the portions of the passage results that contain the answer to a question), including, a semantic translation model using the query information and the passage information (the Examiner interprets the “semantic translation model” broadly without importing limitations from the Applicant’s Specification; Crouch Para [0034]: using a semantic decomposition algorithm for the Natural-Language-Understanding engine).

As to claim 4, Crouch as modified by Gregory teaches the computer implemented method of claim 1, further comprising providing a link to the electronic object from where the passage was retrieved (Crouch Para [0070]: providing the title as a reference to the document from which the passage was received).

As to claim 5, Crouch as modified by Gregory teaches the computer implemented method of claim 4, wherein the passage and the link are provided to a client device (Crouch Para [0072]: results returned on a client computing device).

(Crouch Para [0072]: queries inputted into a client computing device).

As to claim 7, Crouch as modified by Gregory teaches the computer implemented method of claim 1, wherein the corpus of electronic objects is stored in a distributed network (Crouch Para [0081]: the knowledge base of documents is a network database).

As to claim 8, Crouch teaches a computer implemented method (Crouch Figure 2, element 200) comprising:
receiving a query (Crouch Para [0033]: receiving a query);
determining a semantic intent of the query based at least upon the query (Crouch Para [0035]: determining an intent based on the query);
in response to determining the semantic intent (Crouch Para [0035]: in response to the determination of query intent identifiers), performing a search (Crouch Para [0035]: performing a search), using a search engine (Crouch Para [0035]: search using a search engine for passages), to generate search results (Crouch Para [0035]: generate search passages as results for the query), wherein the search results include electronic objects (Crouch Para [0074]: indexed web document passages) which are ordered according to a rank based on the semantic intent of the query (Crouch Para [0045]: ranking passages from the documents based the query to produce passages that have a high probability to match against the search query for the documents);
analyzing a plurality of passages from each of at least a subset of the ranked search results to produce a plurality of top-ranked passages from each electronic object (Crouch Para [0045]: extracting passages from the documents based the query to produce passages that have a high probability to match against the search query for the documents);
… providing, in an electronic format suitable for display on a display device of a client device, the at least one top-ranked aggregated passage (Crouch Para [0049]: selecting the answer to the question and returning the answer to the question).
	However, Crouch does not teach:
aggregating the top-ranked passages from each electronic object for the subset of the ranked search results;
ranking the aggregated top-ranked passages to identify a plurality of top-ranked aggregated passage, wherein the ranking is based on a score that indicates a likelihood that each of the plurality of top-ranked aggregated passages directly answers the received query, the score based on key-features identified between the received query and the plurality of passages;
	Nevertheless, Gregory teaches:
aggregating the top-ranked passages from each electronic object for the subset of the ranked search results (Gregory Para [0058]-[0059]: aggregating the top N results from multiple sources to form aggregated results in an aggregator);
(Gregory Para [0060]: re-ranking the top-N-result rankings by a cross-product adjustment), wherein the ranking is based on a score that indicates a likelihood that each of the plurality of top-ranked aggregated passages directly answers the received query (Gregory Para [00111]: the cross-product adjustment used for ranking indicates a Bayesian probability of a relevant response from a generic user), the score based on key-features (Gregory Para [0058]: the ranking in Para [0059]-[0060] is based on features) identified between the received query and the plurality of passages (Gregory Para [0058]: the features are identified from a document that are retrieved from search queries);
Crouch and Gregory are in the same field of information retrieval of multimedia documents.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crouch to include the teachings of Gregory because the dual ranking steps enforces diversity of results (See Abstract of the Gregory reference).

As to claim 9, Crouch as modified by Gregory teaches the computer implemented method of claim 8, further comprising:
analyzing, using a machine learning model, the query to determine query information, wherein the query information includes the semantic intent of the query (Crouch Para [0049]: generating the capabilities of the Natural-Language-Understanding engine to map the intent identifiers of the identified search query to the portions of the passage results that contain the answer to a question);
analyzing, using the machine learning model, each of the plurality of passages from the subset of the ranked search results to determine passage information (Crouch Para [0049]: using the Natural-Language-Understanding engine to map the intent identifiers of the identified search query to the portions of the passage results that contain the answer to a question);
generating a machine learning passage ranking model with a variety of semantic features, including (Crouch Para [0049]: generating the capabilities of the Natural-Language-Understanding engine to map the intent identifiers of the identified search query to the portions of the passage results that contain the answer to a question), a semantic translation model using the query information and the passage information (the Examiner interprets the “semantic translation model” broadly without importing limitations from the Applicant’s Specification; Crouch Para [0034]: using a semantic decomposition algorithm for the Natural-Language-Understanding engine); and 
placing the passage in an order among other passages of the plurality of passages (Crouch Para [0049]: parsing the passage results to form portions of the passage results based on natural language processing to form the top portion of the results that answer a question) based on a numerical score (crouch Para [0048]: the top results and ordering is based on a ranked list of the top scoring passages from the documents).

As to claim 10, Crouch as modified by Gregory teaches the computer implemented method of claim 8, wherein the electronic objects are one of emails (this element is one element of several listed in the alternative and therefore does not need to be mapped), web pages (Crouch Para [0073]: documents that are web pages), audio files (this alternative element does not need to be mapped), images (Crouch Para [0051]: images), videos (this alternative element does not need to be mapped), or documents (Crouch Para [0073]: documents).

As to claim 11, Crouch as modified by Gregory teaches the computer implemented method of claim 8, further comprising providing a link to a web page that contains the at least one top-ranked passage (Crouch Para [0070]: for the top search results, providing the title as a reference to the document from which the passage was received).

As to claim 12, Crouch as modified by Gregory teaches the computer implemented method of claim 11, wherein the link is returned to a client device (Crouch Para [0072]: results returned on a client computing device).

As to claim 13, Crouch as modified by Gregory teaches the computer implemented method of claim 12, wherein the query was received from the client device (Crouch Para [0072]: queries inputted into a client computing device).

As to claim 14, Crouch as modified by Gregory teaches the computer implemented method of claim 8, wherein the electronic objects are stored in a distributed network (Crouch Para [0081]: the knowledge base of documents is a network database).

As to claim 15, Crouch teaches a system comprising a computing device (Crouch Figure 2, element 200), the computing device comprising:
at least one processor (Crouch Figure 2, element 200); and
a memory for storing and encoding computer executable instructions that, when executed by the at least one processor (Crouch Figure 2, element 200) is operative to:
receive a query (Crouch Para [0033]: receiving a query);
determine a semantic intent of the query based at least upon the query (Crouch Para [0035]: determining an intent based on the query);
in response to determining the semantic intent (Crouch Para [0035]: in response to the determination of query intent identifiers), perform a search (Crouch Para [0035]: performing a search using a search engine for passages), to generate search results (Crouch Para [0035]: generate search passages as results for the query), wherein the search results include electronic objects (Crouch Para [0074]: indexed web document passages) which are ordered according to a rank based on the semantic intent of the query (Crouch Para [0045]: ranking passages from the documents based the query to produce passages that have a high probability to match against the search query for the documents);
analyze a plurality of passages from each of at least a subset of the ranked search results to produce a plurality of top-ranked passages (Crouch Para [0045]: extracting passages from the documents based the query to produce passages that have a high probability to match against the search query for the documents);
… generate, in an electronic format suitable for display on a display device of a client device, the at least one top-ranked aggregated passage (Crouch Para [0049]: selecting the answer to the question and returning the answer to the question).
However, Crouch does not teach:
aggregate the top-ranked passages for each electronic object for the subset of the ranked search results;
rank the aggregated top-ranked passages to identify a plurality top-ranked aggregated passage, wherein the ranking is based on a score that indicates a likelihood that each of the plurality of top-ranked aggregated passages directly answers the received query, the score based on key-features identified between the received query and the plurality of passages; 
Nevertheless, Gregory teaches:
aggregate the top-ranked passages for each electronic object for the subset of the ranked search results (Gregory Para [0058]-[0059]: aggregating the top N results from multiple sources to form aggregated results in an aggregator), wherein the ranking is based on a score that indicates a likelihood that each of the plurality of top-ranked aggregated passages directly answers the received query (Gregory Para [00111]: the cross-product adjustment used for ranking indicates a Bayesian probability of a relevant response from a generic user), the score based on key-features (Gregory Para [0058]: the ranking in Para [0059]-[0060] is based on features) identified between the received query and the plurality of passages (Gregory Para [0058]: the features are identified from a document that are retrieved from search queries);
rank the aggregated top-ranked passages to identify a plurality top-ranked aggregated passage (Gregory Para [0060]: re-ranking the top-N-result rankings by a cross-product adjustment); 
Crouch and Gregory are in the same field of information retrieval of multimedia documents.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crouch to include the teachings of Gregory because the dual ranking steps enforces diversity of results (See Abstract of the Gregory reference).

As to claim 16, Crouch as modified by Gregory teaches the system of claim 15, wherein the at least one processor is further operative to:
analyze, using a machine learning model, the query to determine the query information, wherein the query information includes semantic intent of the query (Crouch Para [0049]: generating the capabilities of the Natural-Language-Understanding engine to map the intent identifiers of the identified search query to the portions of the passage results that contain the answer to a question);
analyze, using the machine learning model, each of the plurality of passages from the subset of the ranked search results to determine passage information (Crouch Para [0049]: using the Natural-Language-Understanding engine to map the intent identifiers of the identified search query to the portions of the passage results that contain the answer to a question);
generate a machine learning passage ranking model with a variety of semantic features, including (Crouch Para [0049]: generating the capabilities of the Natural-Language-Understanding engine to map the intent identifiers of the identified search query to the portions of the passage results that contain the answer to a question), a semantic translation model using the query information and the passage information (the Examiner interprets the “semantic translation model” broadly without importing limitations from the Applicant’s Specification; Crouch Para [0034]: using a semantic decomposition algorithm for the Natural-Language-Understanding engine); and
place the passage in an order among other passages of the plurality of passages (Crouch Para [0049]: parsing the passage results to form portions of the passage results based on natural language processing to form the top portion of the results that answer a question) based on a numerical score (crouch Para [0048]: the top results and ordering is based on a ranked list of the top scoring passages from the documents).

As to claim 17, Crouch as modified by Gregory teaches the system of claim 15, wherein the electronic objects are one of emails (this element is one element of several listed in the alternative and therefore does not need to be mapped), web pages (Crouch Para [0073]: documents that are web pages), or documents (Crouch Para [0073]: documents).

As to claim 18, Crouch as modified by Gregory teaches the system of claim 15, wherein the at least one processor is further operative to:
generate, in an electronic format suitable for display on the display device, a link to a web page that contains the at least one top-ranked passage (Crouch Para [0070]: for the top search results, providing the title as a reference to the document from which the passage was received).

As to claim 19, Crouch as modified by Gregory teaches the system of claim 18, wherein the link is returned to the client device (Crouch Para [0072]: results returned on a client computing device).

As to claim 20, Crouch as modified by Gregory teaches the system of claim 19, wherein the query was received from the client device (Crouch Para [0072]: queries inputted into a client computing device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
US 2016/0147871 A1: Entity relation and passage scoring in a question answering computer system.
US 2014/0330819 A1: See Paragraph [0070] for re-ranking aggregates.
US 2020/0184532 A1:  See Para [0059]-[0060] for re-ranking aggregates.
US 2013/0124534 A1:  re-ranking passages.
US 2015/0340033 A1:  re-ranking passages.
US 10,783,156 B1:  See Figures 1, 8, and 9
US 2009/0089277 A1: See Figures 4 and 8 for semantic translation tables based on heuristics.
US 2011/0246181 A1:  See Figure 2 for quotation extraction.
US 2017/0140304 A1:  Machine learning for passage analysis.
US 9,940,367 B1 (“Baker”):  See Figures 1, 7, and 8.
US 10,180,964 B1:  See Figure 1 for passage analytics.
Ofoghi, Bahadorreza, John Yearwood, and Ranadhir Ghosh. "A semantic approach to boost passage retrieval effectiveness for question answering." In Proceedings of the 29th Australasian Computer Science Conference-Volume 48, pp. 95-101. 2006.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        August 21, 2021